Citation Nr: 0933667	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  98-08 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1962 to April 
1966.  The appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  Jurisdiction over the case was subsequently 
transferred to the RO in Wilmington, Delaware.

When this case was most recently before the Board in November 
2006, it was remanded for further development.  It has since 
returned to the Board for further appellate action.


REMAND

The appellant claims that the Veteran's death, listed as due 
to adenocarinoma of the pancreas with metastasis to the liver 
and lymph nodes on his death certificate, is attributable to 
in-service exposure to radiation and herbicides.  Numerous 
attempts have been made on the appellant's behalf to obtain 
documentation of radiation exposure.  In the November 2006 
Board remand, the RO or the Appeals Management Center (AMC) 
was instructed to contact the U.S. Army and Joint Services 
Records Center (JSRRC) and U.S. Air Force Occupational and 
Environmental Health Laboratory (OEHL) for information 
regarding the appellant's claim that the Veteran was exposed 
to radiation.  Any response, including a negative response, 
was to be associated with the claims folder.

The record reveals that after the remand, the AMC contacted 
the Air Force Medical Operations Agency (AFMOA), Radiation 
Protection Division in April 2008.  The AFMOA responded in 
June 2008, noting that there was no external or internal 
exposure data on the Veteran, and that this was the same 
response as the previous two requests for information from 
the AFMOA in February 2003 and October 1999.  There is no 
indication that the RO or the AMC contacted the OEHL or JSRRC 
as required by the Board's November 2006 remand instructions.  
No response, including a response indicating that there was 
no information on the Veteran, from either of these agencies 
has been associated with the claims file.

The U. S. Court of Appeals for Veterans Claims has held that 
compliance with a remand is not discretionary, and failure to 
comply with the terms of a remand necessitates another remand 
for corrective action.  Stegall v. West, 11 Vet. App. 268 
(1998).

Accordingly, the case is REMANDED to the RO or the AMC in 
Washington, D.C., for the following actions:

1.  The RO or the AMC should contact OEHL 
and the JSRRC and request copies of any 
documentation of radiation exposure 
received by the Veteran during his period 
of active duty service.  If the requested 
records do not exist or are otherwise 
unavailable, the OEHL and the JSRRC should 
be asked to so indicate.  Any response 
from the OEHL or the JSRRC must be 
associated with the claims folder.

2.  If evidence of the Veteran's exposure 
to radiation during service is received, 
the RO or the AMC should forward the case 
to the Director of VA Compensation and 
Pension Service for Action in accordance 
with 38 C.F.R. § 3.311 (2008).

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
adjudicate the appellant's claim based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted to 
the appellant's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case and afford the 
appellant and her representative an 
appropriate opportunity to respond before 
the case is returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until she is otherwise 
notified but she has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




